Fítzsimohs, J.
This is an 'action for rent.
The answer alleges that for -a valuable consideration the defendant surrendered, and the plaintiff accepted, the demised . premises, prior to the time the rént sued for accrued.
The plaintiff moved that the complaint be made more definite and certain by specifying the valuable consideration referréd to 'by the defendant in his answer, and the date of' *236' the surrender, or that a hill of particulars setting forth such information be served.
■ This motion was denied'.
Wé think that the motion was properly denied in this instance,'because the plaintiff positively- sweats that he never accepted a surrender of the demised premises.
Therefore, it appears, from his .own affidavit, that he had definite information and knowledge concerning said allegation in defendant’s answer, and, therefore, it was unnecessary to have the answer more definite by alleging the date or consideration of such alleged surrender. Under such circumstances, the' information desired would'perhaps be satisfactory, but was not necessary for . plaintiff to know, in view of his said affidavit. ■ /' /
The order is affirmed, with costs.
Van Wyok, Ch. J., concurs. .
Order affirmed, with costs.